 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
 7                                        DISTRICT OF NEVADA
 8                                                   ***
 9    HSBC     BANK         USA,      NATIONAL                Case No. 2:17-cv-01497-RFB-PAL
      ASSOCIATION AS TRUSTEE FOR
10    NOMURA         ASSET        ACCEPTANCE
      CORPORATION, MORTGAGE PASS-
11    THROUGH CERTIFICATES, SERIES 2006-                       SECOND AMENDED ORDER
      AR3 AKA HSBC BANK USA, NATIONAL
12    ASSOCIATION AS TRUSTEE FOR NAAC
      2006-AR3, a national banking association,
13
                         Plaintiff,
14              v.
15
      SFR INVESTMENTS POOL 1, LLC, a
16    Nevada       limited-liability    company,
      SOUTHERN HIGHLANDS COMMUNITY
17    ASSOCIATION, a Nevada non-profit
      corporation, ALESSI & KOENIG, LLC, a
18    Nevada limited-liability company,
19                      Defendants.
20

21          Plaintiff HSBC Bank USA, National Association opened this case by filing a complaint on
22   May 26, 2017. Plaintiff filed a certificate of cash deposit of $500 pursuant to NRS 18.130(1) on
23   November 9, 2017. ECF No. 19. The Court granted judgment in favor of Defendant SFR
24   Investments Pool 1, LLC on January 6, 2019. ECF Nos. 52 (Order Granting Dismissal), 53
25   (Clerk’s Judgment). However, the judgment did not address the certificate of cash deposit,
26   noticing the Court of Plaintiff’s deposit of $500 in relation to the security cost bond required under
27   NRS 18.130(1). The Court now corrects its Order to include instructions regarding the $500
28   deposit.
                                                       1
 1          IT IS ORDERED that the $500 deposit, plus interest, be refunded in accordance with the

 2   certificate of cash deposit, ECF No. 19, to:

 3

 4                  HSBC Bank USA c/o Snell & Wilmer L.L.P.

 5                  3883 Howard Hughes Parkway, Suite 1100

 6                  Las Vegas, NV 89169s

 7

 8   unless a party objects to this order by no later than 10 days.

 9

10          DATED this 23rd day of August, 2019.

11
                                                           ______________________________
12                                                         RICHARD F. BOULWARE, II
13                                                         UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                       2
